Citation Nr: 1111670	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  10-43 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Whether the Appellant may be recognized as a proper claimant of a deceased Veteran for the purpose of VA death benefits.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served as a New Philippine Scout from August 1946 to May 1949.  He died in November 1963.  The Appellant is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, the Appellant submitted additional evidence and waived the right to have the evidence initially considered by the RO.  


FINDINGS OF FACT


1.  The Appellant's father, a Veteran, died in 1963. 

2.  The Appellant, who is the daughter of a deceased Veteran, was born in May 1953, and she attained the age of 18 in May 1971.

3.  The Appellant did not become permanently incapable of self-support prior to attaining 18 years of age.




CONCLUSION OF LAW

The criteria for recognition of the Appellant as a proper claimant of the deceased Veteran for the purpose of VA benefits have not been met.  38 U.S.C.A. §§ 101(4), 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in January 2010. The notice included the type of evidence needed to substantiate the claim as a child of a Veteran, namely, evidence that the Appellant was unmarried and before attaining the age of eighteen years became permanently incapable of self-support, and who is a legitimate child, a legally adopted child, or a stepchild of the Veteran at the time of the Veteran's death.

The Appellant was notified that VA would obtain federal records and records from other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf.

As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA  notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the provisions for an effective date and for the degree of disability assignable).

Although the Appellant has not been provided notice of the provisions for an effective date and for the degree of disability assignable, as the claim is denied, no effective date or disability rating can be assigned as a matter of law.  And the failure to provide the notice with respect to these elements is harmless error.





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has received from the Appellant official records from the Philippine government regarding the Veteran's death, the marriage of the Veteran and the Appellant's mother, the mother's death, affidavits from family friends and the birth certificate establishing that the Appellant is the Veteran's daughter, and documentation from the Appellant regarding her current economic status and her education.

As the focus of the analysis must be on the Appellant's condition at the time of her eighteenth birthday and as the Appellant is now fifty eight, a VA examination would not be probative of the Appellant's mental and physical condition in May 1971, when she attained the age of eighteen.  And if the Appellant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  The Board has determined that there is no prejudice to the Appellant in proceeding with the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As the Appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

When a Veteran dies after 1956 from a service-connected or compensable disability, death benefits, including accrued benefits, may be paid to the Veteran's surviving spouse, children, or parents. 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5.

The definition of the term "child," as defined for the purpose of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child. 

In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Rating determinations regarding incapacity for self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  38 C.F.R. § 3.356(2).




Facts 

The Veteran died in November 1963.  The Veteran did not have an adjudicated service-connected disability at the time of his death.  

The Veteran married A. A. in June 1949.  The Appellant was born in May 1953.  

The birth certificate submitted by the Appellant contains a different name than the one used by the Appellant.  The Appellant states that the name on the certificate is an error and she has also submitted additional documentation and affidavits from family friends establishing the error and that she is the daughter of the Veteran.  The Board finds this evidence is credible and therefore finds the Appellant is the daughter of the Veteran.

The Veteran's surviving spouse, the Appellant's mother, filed claims for death benefits and for accrued benefits in September 1999.  

In a rating decision in November 2001, the RO determined that the cause of the Veteran's death was not service connected and the surviving spouse was not entitled to accrued benefits.    

In a form filed by the surviving spouse, VA Form 21-534, she indicated that there were no child under the age of 18 (under 23 if attending school), or of any age that was permanently incapable of self-support by reason of physical or mental defect.  

The surviving spouse died in March 2007.





The Appellant has submitted tax documents and legal documents that the land owned by her father was transferred by her and other heirs after his death.  She has also submitted other documentation that she has no current income.

Also, the Appellant submitted a college transcript and diploma indicating she graduated from Cagayan Teachers College in the Philippines in March 1975.  

The Appellant also submitted certificates from the Office of the Provincial Assessor of the Province of Cagayan, Republic of the Philippines that she worked for the Assessor on a tax mapping project in 1977 and in 1978.  The Municipal Assessor's Office in the Province of Cagayan certified that she worked in that office for six months in 1982.

Analysis

The Appellant contends that she is entitled to VA death benefits because she is currently unemployed and economically destitute.  

As an adult over the age of 18 and over the age of 23, the Appellant is not legally entitled to VA death benefits as a child of a Veteran. 

The only way remaining for the Appellant to establish entitlement to VA death benefits as a child of a Veteran is to show that before reaching the age of 18 years she became permanently incapable of self-support (a helpless child).  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Therefore the Board will address whether or not the Appellant is a "helpless child" of the Veteran.  



The Appellant does not allege that she is disabled because of any physical or mental defect.  She only states that she is without a good source of earnings because of unspecified "unfortunate circumstances."

The record shows that the Appellant was born in May 1953 and attained the age of 18 years in May 1971.  

Since the record establishes that the Appellant is not under the age of 18 years and is not pursuing a course of instruction at an approved educational institution, the material issue in this case is whether she was permanently incapable of self-support by reason of physical or mental defect or both before reaching the age of 18 years.

For the purpose of establishing "helpless child" status, the claimant's condition subsequent to her 18th birthday is not relevant unless a finding is made that she was permanently incapable of self- support as of her 18th birthday. If a finding is made that a claimant was permanently incapable of self- support as of her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.   If the claimant is shown to be capable of self-support at the age of 18, VA is required to proceed no further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

There is no competent and credible evidence of record to suggest that the Appellant has any physical or mental defect or both, much less that she is permanently incapacitated by any such defect.  The Appellant has, in fact, submitted evidence to the contrary.  The Appellant submitted a college transcript and diploma indicating she graduated from a local college in the Philippines in March 1975.  She has also submitted certificates from previous employers who confirm that, although she is not currently employed, she was capable of securing and maintaining employment.


As noted, the Appellant has only submitted documentation relating to her economic situation and that she is currently unable to support herself.  She has not provided any other lay or medical evidence to suggest she was permanently incapable of self-support as of her 18th birthday and has not identified any pertinent evidence that VA could obtain.  There also is no competent and credible evidence that any of "unfortumate circumstances" rendered the Appellant permanently incapable of self-- support before the age of 18 years.

The Appellant is therefore not eligible to receive death benefits from VA because she is not a "child" of the Veteran, that is, she does not qualify as a "child" since she is not under the age of 18 years, she is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved institution, and she did not become permanently incapable of self-support before reaching the age of 18 years.

To the extent the Appellant seeks equitable relief, no equity no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board is bound by the law and without the authority to grant benefits on any other basis. As the preponderance of the evidence is against the Appellant's claim, the benefit--of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.). 









ORDER

The Appellant may not be recognized as a proper claimant of a deceased Veteran for the purpose of VA death benefits, and the appeal is denied



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


